Case 2:20-mc-50804-LJM ECF No. 9-4, PagelD.156 Filed 10/05/20 Page 1 of 15
NOTICE TO AGENT IS NOTICE PRINCIPAL; NOTICE TO PRINCIPAL IS NOTICE TO AGENT

DEMAND FOR PAYMENT IN FULL OF COMMERCIAL LIEN
September 30, 2019

Thomas-James: Brown-Bey, Grantor

cio THOMAS JAMES BROWN@®™ TRUST
c/o [15216] Carlisle

Detroit, Michigan [48205-9998]
(248)385-7250

Registered Mail Tracking Number RE 297 746 986 US
RE 297 746 96k US “ay FS
To: POLICE & FIRE RETIREMENT SYSTEM FOR‘THE CITY OF DETROIT
David Cetlinski, Director
500 WOODWARD AVE., STE. 3000
DETROIT, Michigan 48226

 

Registered Mail Tracking Number RE 297 746 990 US
3

To: Universal Postal Union RE 297 74b 950 U

International Bureau

James H. Gunderson

Case postale

3000 Berne 15

Switzerland

Subject: Contract of Commercial Lien UCC File DE # 20193234700

Dear Mr.. Cetlinski:
“Affidavit of Thomas-James: Brown-Bey”

Due to the total breakdown of the justice system of Michigan, whereby no
lawful courts are provided for the adjudication of law, the law of commerce has
been adopted to stop the unlawful conduct of “Foreign Agents” 22 USC 611.
Thomas-James: Brown-Bey has been enslaved by the “POLICE & FIRE
RETIREMENT SYSTEM OF THE CITY OF DETROIT” without authority of
law since March 13, 2008. After rights, privileges and immunities secured by the
Constitution for the United States of America, were repeatedly violated by a
“Corporate Government” (CITY OF DETROIT, WAYNE COUNTY.
MICHIGAN) and the POLICE & FIRE RETIREMENT SYSTEM OF THE CITY
OF DETROIT refused to stop this “Conspiracy against rights” 18 USC 241, a
“Commercial Lien” was lawfully filed within the laws of commerce. A criminal

THOMAS JAMES BROWN@©®™ TRUST Page 1 of 7
Case 2:20-mc-50804-LJM ECF No. 9-4, PagelD.157 Filed 10/05/20 Page 2 of 15
NOTICE TO AGENT IS NOTICE PRINCIPAL; NOTICE TO PRINCIPAL IS NOTICE TO AGENT

complaint against all members of the “MICHIGAN BAR ASSOCIATION” was
filed with the “STATE INSURANCE COMMISSIONER” who has refused to
remove these “Foreign Agents” from “Public Offices” and allowed them ta
continue their “Organized Crime”. In an effort to re-establish lawful government
in Michigan, | demand full payment of the attached $200,500,000,000.00
commercial lien. This is done to force the “POLICE & FIRE RETIREMENT
SYSTEM” to grant “due process of law”, it has refused to date. The “POLICE &
FIRE RETIREMENT SYSTEM OF THE CITY OF DETROIT” has abandoned its
“Constitutional Authority” and “Foreign Agents” have instituted “Corporate
Government”, by corporations, for corporations against the “American People”.
Should the “POLICE & FIRE RETIREMENT SYSTEM OF THE CITY OF
DETROIT” fail to pay this lawfully established debt, within 30 days as required
by law, then the “POLICE & FIRE RETIREMENT SYSTEM OF THE CITY OF
DETROIT” must be shut down for 100 Years or until the debt is paid in full, as
agreed in the terms of the lien. Within the law of commerce there is nothing left to
resolve, the “POLICE & FIRE RETIREMENT SYSTEM OF THE CITY OF
DETROIT” has admitted it crimes and trespasses by its failure to deny them.
Failure to pay its debts is lawful grounds for seizure of all assets as clearly listed in
the attached commercial lien. On this 30" day of September 2019, I demand
payment in full.

Facts:

l. The “Constitution of the United States of America” and the “Constitution
of Michigan” have been overthrown by “Foreign Agents” 22 USC 611, who have
seized the “Courts of Michigan” to operate them as their personal “Organized
Crime Operations” of “Extortion” for “Profit”. Thomas-James: Brown-Bey has
been lawfully challenging this “Corruption” since 1991 and has been denied his
rights, privileges and immunities in all courts of Michigan. No “due process of
law” has ever been granted in any court Thomas-James: Brown-Bey has appeared
in and no lawful judgment has ever been rendered, in any case where he was a
party. The evidence of this “Conspiracy against rights” 18 USC 241, by “Foreign
Agents” is present in every case filed of every court where Thomas-James:
Brown-Bey has appeared, ‘Thomas-James: Brown-Bey is entitled to this claim to
enforce the “Status Quo” of “due process of law”:

2. “Due Process of Law” is secured to every “Moorish American National”
and common law dictates that once due process of law is denied all jurisdiction
ceases. Thomas-James: Brown-Bey was convicted of felony crimes by a
“Corporation” (WAYNE COUNTY, MICHIGAN) that operates in violation of the
Constitution of Michigan. This “Corporation” exercises “Police Powers” as a
“Corporation” in violation of Article XI, Section 3 of the Constitution of
Michigan. It taxes the public to support itself and other “Corporations” prohibited

THOMAS JAMES BROWN©®™ TRUST Page 2 of 7
Case 2:20-mc-50804-LJM ECF No. 9-4, PagelD.158 Filed 10/05/20 Page 3 of 15
NOTICE TO AGENT IS NOTICE PRINCIPAL; NOTICE TO PRINCIPAL IS NOTICE TO AGENT

by Article VI, Section 23 of the Constitution of Michigan. These violations of law,
have been repeatedly reported to the Governor, Attorney General, Michigan
Senate, Michigan House of Representatives, the Michigan Supreme Court,
Michigan Court of Appeals, US Representative for the 5" District of Michigan,
United States District Court, United States Court of Appeals and the United States
Supreme Court, all of whom have refused to énforce the “Supreme Law of land”.
This is a conspiracy of “Foreign Agents” who control these “Public Offices”, that
by the “Original 13" Amendment” (ratified and made law in 1819) clearly states
no “Title of Nobility” may hold any office of trust or profit. Because a “Corporate
Government” has no lawful authority, it can not lawfully act against the
“American People”. This conspiracy has made Thomas-James: Brown-Bey a
“slave” of the “POLICE & FIRE RETIREMENT SYSTEM OF THE CITY OF
DETROIT” without authority of law and refused all due process of law that

entitles him to release.

3. Criminal complaints against these “Foreign Agents” have been repeatedly
ignored and they have been allowed to maintain their unlawful restraints of
Thomas-James: Brown-Bey. “Foreign Agents” are impersonating “Judges” and
operating the “Courts of Michigan” without law, evidence or rules established to
protect the “American People”. The right of compulsory process for witnesses has
been denied in both cases where Thomas-James: Brown-Bey was convicted of
felony crimes. This denial of due process of law establishes the convictions are
null: and void. All jurisdiction was lost when due process was denied. “Foreign
Agents” claiming the authority to violate constitutional rights, is a threat to the
“American People” and must be held accountable for the injuries they inflicted
with malice, intent and knowledge of breaking our law. Refusal to prosecute these
felony crimes, is the crime of “Misprision of Felonies” 18 USC 4.

4. The “POLICE & FIRE RETIREMENT SYSTEM OF THE CITY OF
DETROIT” was established by “Treaty” with the “United States of America” by
the “Constitution of Michigan”. By this “Treaty”, the “American People” are
assured a “Republic Form of Government” whereby the “American People”, have
the rights, privileges and immunities secured by the “Constitution for the United
States of America” and will be honored by the.“POLICE & FIRE RETIREMENT
SYSTEM OF THE CITY OF DETROIT”. This contract has been broken, by
attorneys who have conspired to overthrow the “Constitutional Government” and
in its place institute “Corporate Government” by corporations, for corporations
against the “American People”. This corporate government has failed to provide
security of rights, privileges and immunities, established as its lawful purpose by
Article 1, Section 2 of the Constitution of Michigan. The POLICE & FIRE
RETIREMENT SYSTEM OF THE CITY OF DETROIT has failed in its chief
design by failing to provide the “American People” within Michigan their
protection of law. Because the “POLICE & FIRE RETIREMENT SYSTEM OF

THOMAS JAMES BROWNG®™ TRUST Page 3 of 7
Case 2:20-mc-50804-LJM ECF No. 9-4, PagelD.159 Filed 10/05/20 Page 4 of 15
NOTICE TO AGENT IS NOTICE PRINCIPAL; NOTICE TO PRINCIPAL IS NOTICE TO AGENT

THE CITY OF DETROIT” has failed to provide Thomas-James: Brown-Bey with
his rights, privileges and immunities, this government has failed to act in
accordance with law and has lost all immunities for their.crimes.-Until these
“Foreign Agents” are arrested, charged and prosecuted for their crimes against
Thomas-James: Brown-Bey, Thomas-James: Brown-Bey has the right to seek
justice by all lawful means. A “Lis Pendens Lien” is a “Common Law Right” of
all “Moorish American Nationals” to collect damages for injuries suffered.

5. Thomas-James: Brown-Bey has filed this “Lien” in the 3™ Judicial Circuit
Court of Michigan, where it remains unrebutted to date. It has been filed in the
United States District Court and properly served on all parties involved and stands
unrebutted to date. It was file as a UCC Amendment on March 13, 2008 File #
2008040166-6 and is unrebutted to date. This was filed with the Michigan
Insurance Commissioner, for removal of all “MICHIGAN BAR ASSOCIATION”
members from “Public Offices” until this matter is resolved. This was requested
within UPU Regulations and has been ignored to date. Within the “Public Vessels
Act” a “Public Vessel” that causes injuries must be removed from “Public Office”
until the matter is resolved. Refusal to comply with this law of commerce, in the
“Admiralty”, establishes the lawful right to accountability for all acts public and
private. For these reasons, the “POLICE & FIRE RETIREMENT SYSTEM OF
THE CITY OF DETROIT” is “Dishonored”™ in “Commerce” for its refusal to
comply with the laws governing its conduct.. Thomas-James: Brown-Bey has filed
a “Writ of Praecipe” demanding the deposit of the patron. It has been refused to
date by “Foreign Agents” engaged in “Organized Crime” of “Slavery of
Americas” prohibited by the current “13 Amendment”. Until the “Writ of
Praecipe” is granted and due process of law is upheld, the “POLICE & FIRE
RETIREMENT SYSTEM OF THE CITY OF DETROIT” stands in “Dishonor” in
“Commerce” and may not engage in commerce until this matter is resolved.

6. Since March 13, 2008, Thomas-James: Brown-Bey has lawfully established
himself as an “Moorish American National” and not a “UNITED STATES
CITIZEN”. As an “Moorish American National” Thomas-James: Brown-Bey is
not subject to any jurisdiction of a “Foreign Agent”, he has immunity by the 11"
Amendment. He has lawfully established a “Private Bank” and stands in “Honor”
in “Commerce”, These facts have been presented to all government authorities that
by their silence have admitted these facts. Thomas-James: Brown-Bey now
lawfully challenges the “POLICE & FIRE RETIREMENT SYSTEM OF THE
CITY OF DETROIT” for its “Fraud” 18 USC 1001, claiming authority to deny
Constitutional rights, privileges and immunities to the “American People” in the
“inferior courts” of the “United States of America”. This “Fraud” is clearly present
in all cases where Thomas-James: Brown-Bey is involved and these cases are now
brought forward for examination, correction and lawful adjudication by a lawful
government authority acting within its “Constitutional Authority”. Before the

THOMAS JAMES BROWN©@®™ TRUST Page 4 of 7
Case 2:20-mc-50804-LJM ECF No. 9-4, PagelID.160 Filed 10/05/20 Page 5 of 15
NOTICE TO AGENT IS NOTICE PRINCIPAL; NOTICE TO PRINCIPAL IS NOTICE TO AGENT

world, I, Thomas-James: Brown-Bey,. declare my rights, privileges and immunities
as a member of the “American People” who are “Sovereign” and not subject to
crimes claimed by “Foreign-Agents™ engaged in “Conspiracy Against Rights” 18
USC 241. I dispute all claims of debt and all claims of contract, with the
“Corporate Government” of the “POLICE & FIRE RETIREMENT SYSTEM OF
THE CITY OF DETROIT” and declare them a threat to the “American People”
who reside within the boundaries of Michigan. These“Foreign Agents” have no
rights, no privileges and no immunity for their violations of the “Supreme Law of
the Land” and must be held accountable under the law.

ENFORCEMENT OF RIGHTS

Because the “POLICE & FIRE RETIREMENT SYSTEM OF THE CITY
OF DETROIT” has refused to “honor” alli lawful requests for “due process of law”
the demand for payment is now being made. The “Commercial Lien” is for
$200.500,000,000.00 (10 Times the State’s budget) for the purpose of securing
“due process of law” for all the “American People” in the “Courts of Michigan”.
The purpose of this “Lien” is to “bankrupt” the corporate “POLICE & FIRE
RETIREMENT SYSTEM OF THE CITY OF DETROIT” and re-establish the
“Constitutional Government” of the “POLICE & FIRE RETIREMENT SYSTEM
OF THE CITY OF DETROIT”, “Corporations” have no rights, no privileges and
no immunities under the law and it is-fraud for any state to claim they do.
“Corporate Courts” have no jurisdiction to hear or determine law and ‘no authority
to impose penalties for violations of “imposter laws”. When a government
unlawfully establishes it has authority to create criminals for the profit of
attorneys; the people can no longer remain silent. As one who has been injured by
this unlawful practice [ declare my right to damages as clearly outlined in the
attached “Commercial Lien” that is unrebutted to date. I take this action to enforce
the “Status Quo” that all the “American People” are entitled to due process of law
and take’a stand in opposition of a corrupt government who claims they are not. It
is the responsibility of all lawful government to put down the “Insurrection” of the
“POLICE & FIRE RETIREMENT SYSTEM OF THE CITY OF DETROIT” and
take the appropriate steps to insure “Constitutional Authority” is maintained in the
“Republic of Michigan”.

DEMAND FOR PAYMENT IN FULL

Because all lawful attempts to obtain due process of law have failed, I
demand full payment of this “Commercial Lien” in the amount of
$200,500.000,000.00 within 30 days, By terms of the lien, should the “POLICE &
FIRE RETIREMENT SYSTEM OF THE CITY OF DETROIT” fail to pay its
“debt”, it is bankrupt and can no longer engage in “Commerce” for 100 years or
until the debt is paid in full, whichever comes first. By the law of commerce and

THOMAS JAMES BROWN©®™ TRUST Page 5 of 7
Case 2:20-mc-50804-LJM ECF No. 9-4, PagelD.161 Filed 10/05/20 Page 6 of 15
NOTICE TO AGENT IS NOTICE PRINCIPAL; NOTICE TO PRINCIPAL IS NOTICE TO AGENT

the common law rights secured to all “Moorish American Nationals” | make this
demand to enforce the “status quo” of due process of law. For the “POLICE &
FIRE RETIREMENT SYSTEM OF THE CITY OF DETROIT” to engage in
“commerce” without paying this debt will constitute “Treason” and “Conspiracy
to overthrow government” by all members of the “MICHIGAN BAR
ASSOCIATION” acting as “Foreign Agents” against the “American People” in
the “Public Offices” of the “Country of Michigan” 28 USC 297. Within the laws
of commerce, | believe this to be a lawfully binding contract, based upon the laws
of commerce that must be upheld by all “Sovereign Nations”. Thomas-James:
Brown-Bey stands in “Honor” in “Commerce” and disputes all crimes claimed,
because to date no injury to person or property has been claimed, therefore
common law dictates no criminal intent can be lawfully established. I come before
the world with clean hands as an “Moorish American National” who has been
injured by a corporation unlawfully posing as government without jurisdiction or
authority of law. I demand full payment of this debt owed by the “POLICE &
FIRE RETIREMENT SYSTEM OF THE CITY OF DETROIT”.

PRINCIPLES RELIED UPON
Maxims of Law:

“IN COMMERCE FOR A MATTER TO BE RESOLVED MUST BE
EXPRESSED” Heb. 4:16; Phil 4:6; Eph. 6:19-21. Legal Maxim: “He who fails to assert
his rights has none.”

“ALL ARE EQUAL UNDER THE LAW?” (God’s Law — Moral and Natural Law)
Exodus 21:23-25; Lev 24: 17-21: Deut 1:17, 19:21, Mat. 22:36-40; Luke 10:17; Col 3:25.
“NO ONE IS ABOVE THE LAW”

“IN COMMERCE TRUTH IS SOVEREIGN”
Exodus 20:16; Ps. 117:2; John 8:32; II Cor. 13:8/Truth is sovereign — and the Sovereign
tells only the truth. Your.word is your bond.

“TRUTH IS EXPRESSED IN THE FORM OF AN AFFIDAVIT”
Lev. 5:4-5; Lev 6:3-5; Lev. 19:11-13; Num. 30:2; Mat. 5:33; James 3:12.

“AN UNREBUTTED AFFIDAVIT STANDS AS TRUTH IN COMMERCE”
12 Pet. 1:25; Heb. 6:13-15, Claims made in your affidavit, if not rebutted, emerge as the
truth of the matter, Legal Maxim: “He who does not deny, admits.”

“AN UNREBUTTED AFFIDAVIT BECOMES THE JUDGMENT IN
COMMERCE” Heb. 6:16-17, There is nothing left to resolve.

28 USC 1746

THOMAS JAMES BROWN@®™ TRUST Page 6 of 7
    

  
 
  

SENDER: COMPLETE THIS SECTION

® Complete items 1, 2, and 3. _—

@ Print your name and address on the reverse
$0 thal we can réetum the card to you.

@ Attach this card to the back of tha maliplace,
ofon the front if space pennits.

1. Article Addressed to:

lice? Fine Belccomonh
SCS OS ORED SS

  
 

ee Dat | SECTION OA DELIVERY

5/20 Page 7 of 15

 

 

 

Delre MA 4072
STE. 306
QOOOU AN VPRUO YUN) |e any BR
9590 9402 5179'9122 5650 62 Cl Certified Mail Pisetricted DeDvery 1 Return Receipt for ‘
2, Article Number (Trensfer from service label) C2 Oatect on Darr Rca Oshrey OD Sipe Coriernte

 

 

RE 247 TAG IOC, OS _[Peirenreenee ener

» PS Form 3811, July 2015 PSN'7530-02-000-9053 Domestic Retum Receipt |
Case 2:20-mc-50804-LJM ECF No. 9-4, PagelD.163 Filed 10/05/20 Page 8 of 15
NOTICE TO AGENT IS NOTICE PRINCIPAL; NOTICE TO PRINCIPAL IS NOTICE TO AGENT

I, Thomas-James: Brown-Bey, declare under the penalty of perjury, under the
laws of the United States of America that the foregoing is true and correct to the best of
my knowledge , understanding and beliefs. This “Affidavit” is made without purpose of
evasion or intent to mislead, if some fact is proved by facts, law and evidence to be
incorrect, | reserve the right to amend it for the “truth” to be clearly stated. This
“Affidavit” must be accepted as “Truth”, unless a “Counter Affidavit” signed under the
penalty of perjury, is presented in dispute, within 30 days. “Truth is the law of
“Commerce”. “Judgment” must follow the “Truth”. This “Affidavit” must be accepted as
“Proof of Claim” in all Courts of the United States of America. Failure to do so is denial
of the truth.

God's will be done.

   

yeu _

‘Bey, Grantor

mas-

THOMAS JAMES BROWN©®™ TRUST Page 7 of 7
  

be | eds es Oe at ee eae ad

B Complete items 1, 2, and 3,
@ Print your name and address on the reverse

Page 9 of 15

 

A Sgn

 

$0 that we can retum the card to you.
Attach this card fo the back of the maiipiece,
or.on the front if space permit=.

0 Agent
x OO Adiciresses
BL Received by (Printed Nene} C. Date of Delivery

 

 

1. Article Addressed to:

Da wersal Poshal Union

 

D. bs delvery axkinass different from tem 17 1 Yes
it YES, enter daivary address below: «=([[] No

 

 

 

lntemnakion ly ao
Case ozholo. ee
© ane \S
iii ==
WOT 2st aettoamy Sten tre
9590 9402 5179 9122 5650 79 © Gute Mal Rs Darr Co Ratu Receipt for
2. Article Number (Transfer from service label 5 Gaver on Unb etic Day Cena demain
1D eeed Mal Resticted Delivery Deivery

 

PE72ZIN1144 AAO OS

 

 

 

; PS Form 3811, July 2015 PSN 7
A

I
SENDER: COMPLETE THIS SECTION

@ Complete tems 4, 2, and 3,

  

  
   

 

 

 

 

 

 

 

 

 

 

* Soomwecenreemmecniyer LX Caan
Attach this card to the back of the mailpiece, B. Received by (Printed Nama) C. Date of Delivery
or on the front f space permits.
Ret tected ee
ohcet Fire eel como od |
= ESESD WAG Aue’
STE. 2abo
PUTT TT WITT BRR feet =i tre
9590 9402 5179 9122 5650 62 © Certed Mal Pstricted Detrery C0 Return Receipt for
on 0) Sigeetere Confierraion™
RE 241 146 Nee, US [tage eome — Aaeme

 

+ PS Form 3811, July 2015 Pan

 

[

RE 297 746 9490 y

RE 297 74b W&b US

iad

 

|

   
  

 

 

 

cc NIDIUO JO SIO NOVY PIL win, 49a KOO) gout “sin 819
aT a ~ 0.1 (rs
5 FT eee ee oe eS HIBS
\ — rel O'S #1 Fi
J any SS AYCHCOCH OOS st sn stain
S a ayshs JN OWA NPA MIA Sg \OA | ONT TVA
Sz) Pil TH dn
I¥vd a9V.LSOd . .
g \ia? '¢ A —— PSG WAFS ey Sd preq-a.1q 38 Jeoa |
a to \ O C. 7t be scduure}s O/M BS] ——F by
“SP LED TA COT TD TY nan ee
a { WY fd 39Y LSOdAa Veda X VE peg odeysog Furmyseyy - |;
© [enue] [PEW LIU] Sdsn
S 3. < AY) MOYLAA “ONSIWIOC]-UON
4 SALWLS CA.LINA Ap
[8666-SOZ8F] AvaU UeBiYyoIW “HONS
sted [91Z¢1] o/9
AD]- “HMI olla “REA
<
> P vy Ya?. pPoncs
NE MUO; dO AMdAO NOTE AYO Sa) “BNO9 oh AOS SOL O'S" BI On
eprom OLE A BENE ER Toys os x aaa £043 -O°S'A St ONE
Wwe, Avase < Vo wb o's‘ gh aH
s Odd hy 5 SOE IE O'S gH aE
we OVE) so) (psy “HMA 99UB P4090 Uy
Zi SONY i,
ONTWSGA VL TVA
(Zz) +1 aan oF \ . | ONDA AVL TVA
Byd IOVLSOd _ .
Bole, SEF ey oS md Plt g-a4g se ywoay,
2 (72) bet Ta nan {22 eae tt di Sdurrig o/m sjaoreg—p'zp/
oO Gd 2OV ESO INA aN L$ pieg aves TULA = Cre
N
Ai fenueyw [FEW [au] Sis
DH SHLWLS CALINA yt noua, ‘onsowog-uony
an

   

[$666-SOZ8#] arau UBSIYOIPA “WonAGg
aysireD [9LZE 1] eo

og-UMoug HUE P-SELIOY F
Case 2:20-mc-50804-LJM ECF No. 9-4, PagelD.166 Filed 10/05/20 Page 11 of 15

a
“4

*

SEARONOL AS Fo Oe = RT J peli = ea roe quinoa adem apour edey

HAIN39 MOLLE MHLSIO HA YELM Odd
Al) as) (UE, Sel wT PML
wd Ppl 'BLOE “OE soquuadeg

Sea LP yp LAL) ALT ey Ae Ay | Laat! O00 BV? BLO
"OE QUIN aS US 4 5.NS9 NOLUTBIHISID IA OVINE Uf ANjoe) See ane papedop uoy way,

HAINIS MOLLE LLSS WA SW
Any pUooY Sash) pauedag
Wd 008 'BLO2 "De sequiaplag

AIO6/H Guyocdy

 

soyepdy |B F XaL

 

oh

Feeiba

% oacwey

 saepdy 15,

H3LK ID NOLL BIELSIO AL OVEN Ge
Aa) prUQB on Ger paisdaS

Wd BORE bite OR soo odioe:

}SUBIL-U|

UST EU NOP YL OL YSLInN UP AUMUND 6) Lum: oy Lud DOB He GEE de
AoqMINIdeS UO HALNAD NOLLORIMISIC IY OVI LNGd UL AUIOe) Sasi -no poumdop wy UNO,

SNO669r24623H Mequiny Bupjanay

S/S] aOg

 

UOYeWOJU] YONA

 

agra) ot Dive ey Gea + aio

Snot a

 

SEAS SA EST UP ce A ALS "pg incall pms pad py AP Le abr pegs ae

HOUNSS NOLLTE ILLS WA SPIN
AWESE UIE EY 5 efS 7 ir Poway
td Pog GLOS OE SOC ELM yg

UOC US OP Os, Oy YL) GB) ALue wan Bp) Guy ued ye aT GLOe

‘OD SUNOS UO MUNI NOLES LSI AY VILA Ul 0) Ser UNO Pep Woy sca,
YOUNIS MOLES 1A SYLUN Sh

AMES POUOIE OE Ey Gry paaewsdhg)

Wwe 28 BN0e ‘De sequayleg

we Alo}e|H Bupyordy

 

oy soqopd yn wy yg xo

 

A sop og

HUN AS NOLDSALS 1) Ay See
Ayame (euOIEOY Set ued ay
Md 2156 12 Gide Oe soos

}ISUBY-Uy

Feedback

LOWES Of) Of) /SUTLY Uy AYUaLnS Bey aus ud YL eBlog Ce
OQWICOS YO HAILNAD NOLLTSIELSIO IM SYLLNOd UL Apo) SySr une popdop woy ane,

Gacy SN9869P//624de Uaquiny Guppaesy

+ 860yo0g VOU yoRd

& apy ,5unjoe., SdSN

Sree UP ah P= Ue Oh

 

 
ba SEA te al PGS TE De Mee eC RR CTL HE ALA Pe OR ET wd ee ne a Ce ee et tied Ren eee
ao
A Boren 195 Oe eee WA LILO
ALpOty BNeRY OE LSU Uy ANDO JO gry
Bboe "2 ao ten EEO GLOe “E voqoIDD
PSUBI] “uy

“CRT

UA SURLY) Beet IS WOU BE WSO ey BLO) we oy PARCWpSS Tea Map) ATLA,
Seedy (Al WOM Ia

PEAR, ue per] “POR BEC]

Wied oth BLO 'Z seq

‘AOU SOU G4) 0) WSLy Uy AQUGUnS SP yy CUO BULSay
JOU; Sh) Cp OMAP Og O) YSU] LCS] PU oaMoU SqSry oun UM Buysours) obiyond 2g,

SGSrA 26294 Voquinyy Bupyooay
Me ANIL snc é6é54 v ota bemowy

 

os Soup yy peg yyy

 

“7 S807] 008 Ay somwpdh 19

Cee ire WW Lee
(AD Ra Ory aa ary
LHe PE Loe goa

pasaaljag A)

 

Feecftcark

: A HOWE LUG] UY FINO

 

HOLA NOLUTENUSIO IA SO vLLAod
Aqyoay pruoBtYy Gasry a pany , . “Acer IN
wed 2b'9 BLO ‘oe soquungdeg LISH LA UI Gig es MOIS Wo wed gE ee een OLR A CPS) AREA) LEP Ce] MORAL EI EE LUCK] Jno,

ye OAOLUOLY SNSBSSrZ Gay quinn Buys bay
HAUNIS NOLLUIDLS Io WA VLLNGd
Aaa mUORDOL Se G7) BOUIN
Ue 2 1 LE OE sequaogdlags

HANGS NOUMOMUSIO WY LGkLIa
Aypouy jtuaioy ger 1 poauny

um ato Oz "| 2 + ehoysed seypouy yoy

HAUS MORLUCEELCSBONA Ue LS
Aon OE: Sasn odeedod < sowu ,Ouimoesy sdsn
(UG ORS WE Oe ot aeor>

iy ebues.b hs eu Ae SIDECZa Metha SGU) GRO Mu ear

Ww
a
—
oO
N
a
®
Do
©
oO
oO
N
on
LO
Oo
ow
oO
a
TC
2
re
MR
co
a
QO
cab)
Do
©
oO
+
o
o
Zz
LL
O
Lu
=
a)
7
Tt
oO
©
oO
aN
oO
E
oO
N
N
®
Yn
©
O

OAL

 
 
 
 
Case 2:20-mc-50804-LJM ECF No. 9-4, PagelD.168 Filed 10/05/20 Page 13 of 15

=
+

Feedback

.

. .

STARE Do KE mpi gore ci ned ii enien ee. eyes wis apo hay nt SEA Lid De ie ie ian, Lapeer ero | OE AU neler, ery

pry lay Pas ke a

 

sbvd

“SMO SENG GU Sty UO 0] SOA ELID PLA) OF LIK De KEyys wNO O] OE

240) Buryaoy a1,no0A yeym puy j,ue5

“SHOT Og

 

a LEO] PEELE OL) A ey

 

HAIN NOLAN DIO FA SVL Sed
AL pony (UO Sg G01 HE Gon ty
Wad Peg “BLOE ‘De aOR ce

Feadhack

HSN NOLO SST AY Sv aed
AUP PUOIOY So8N) Raunedagy
tod OO: ude “DE Jequiopchorg:

HSULNIS NCL AIELSIO TWNOUYNUCLUN! AN YOIVWWr
Aypanty poudeboy Se G7 WE Goeny
Ua GOL BLOS Ee eI

AL) eu ey] Oy Suu) ue Ayjuaasns

SG EN ap UY ey Oy ep Og Oy oR) wy PU aU SS) BU UI Bupour oy OBO yo are,
AQ 4 TOM Ob SBA ua

OL0e "2 QOD

ws Asoysyy Guy yea

 

on So]opdy pug yoy

 

a a gihhaiy Soy At: gr EPO

 
 
 

Ww
a
—
oO
st
a
®
Do
©
oO
oO
N
on
LO
Oo
ow
oO
a
TC
2
re
o
co
a
QO
cab)
Do
©
oO
+
o
o
Zz
LL
O
Lu
=
ry)
7
st
oO
©
oO
?
oO
E
oO
N
N
®
Yn
©
O

 

1s DA LRP Sai = LE Traekirgy Beasts

USPS Tracking” FaQu >

Track Another Package +

Tracking Number: RE297746986US Figen 26

Your ltem was daliverod to an individual at tho addrass at 1:15 prian October 2, 2019 in DETROIT,

Mi 48226, > r es

@ Delivered

Debooe 2, 2018 of 1218 pew
Darlvonoed, Lott write lived iiehuat
DET AOHT, i 46228

Got Updaton

:peqnesy

 

Toxt & Email Updates “A

 

Tracking Histary

October a, 2010, 1:18 pm

Civened, Lett witty Individual

CETAOIT, Ml ane aB

Your Lhe wer débverid foam ince duals ihe address at 1d.on on October 2. 2018 0 DETROAT, Ml
Ss8226.

Oxtober 2, 2079, 0203 am
Out dor Delivery
GETAOIT, MI 482 a

pe och. ype Lome Trac Onin Ace Re eMC? eT abel CT Ae eee

 
 

oe NG yg cor hes Lee Tracing Roa
Octeoer 2, 2019, 2:36 am
Departed USS Aegional Fac kty
DETROIT MI DESTRIQUTION CENTOR

Geter 1, 2000, A227 an
Aunt ot LPS Alspional Facility
DETROIT Ml CIS TRITON GENTER

September 20,2008, 11:24 pm
Departed USPS Reghoral Facility
PONTIAC Mi OISTABUTION CENTER

September 30, 2019, 5:42 pm
Arrived of EPS Pieghonal Facility
PONTIAC Ml BISTRIBUTION GENTER

 

 

7
Product Information a i
4
Postal Product Features:
Registorod Mad
Seo Lena
Tracking Number: RE297746990US Remove

Your pockape is moving within ine USPS network ands on ack ta be doliorod to ite final
Ceatination. tis currenihy in transit to the noxt facility,

In- Transit

October’, aig
NEP Tchs UapR COT Tack eri ioe mT os pagar ce Mbet27 A aly EST OMS ICSD IIMS ia
w2a2020 SPS.coma- USPS Trecung®
Case 2:20-mc-50804-LJM ECF No. 9-4, PagelD.170 Pied 70/05/20 Page 15 of 15

USPS Tracking’ acs >

Track Another Package +

Tracking Number: RE297746986US Remove x

Duplicate

Duplicate

Multiple items found.
Need More Details >

yorqnee

Tracking Number: RE297746990US Remove

Duplicate

Duplicate

Multiple items found.
Need More Details >

hits tools usps. comvigeT rackConfirmAction?tRef=fullpagestLc=38 tot28777=8tLabels=re20774600Gus %2Cra2aTT4gdodus%er 12
